
	
		II
		110th CONGRESS
		1st Session
		S. 11
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide liability protection to volunteer pilot
		  nonprofit organizations that fly for public benefit and to the pilots and staff
		  of such nonprofit organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Pilot Organization
			 Protection Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Many volunteer
			 pilot nonprofit organizations fly for public benefit and provide valuable
			 services to communities and individuals.
				(2)In calendar year
			 2006, volunteer pilot nonprofit organizations provided long-distance, no-cost
			 transportation for more than 58,000 people during times of special need.
				(3)Such nonprofit
			 organizations are no longer able to purchase non-owned aircraft liability
			 insurance to provide liability protection at a reasonable price, and therefore
			 face a highly detrimental liability risk.
				(4)Such nonprofit
			 organizations have supported the homeland security of the United States by
			 providing volunteer pilot services during times of national emergency.
				(b)PurposeThe
			 purpose of this Act is to promote the activities of volunteer pilot nonprofit
			 organizations that fly for public benefit and to sustain the availability of
			 the services that such nonprofit organizations provide, including the
			 following:
				(1)Transportation at
			 no cost to financially needy medical patients for medical treatment,
			 evaluation, and diagnosis.
				(2)Flights for
			 humanitarian and charitable purposes.
				(3)Other flights of
			 compassion.
				3.Liability
			 protection for volunteer pilot nonprofit organizations that fly for public
			 benefit and to pilots and staff of such nonprofit organizationsSection 4 of the Volunteer Protection Act of
			 1997 (42 U.S.C.
			 14503) is amended—
			(1)in subsection
			 (a)(4)—
				(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
				(B)by striking
			 the harm and inserting (A) except in the case of
			 subparagraph (B), the harm;
				(C)in subparagraph
			 (A)(ii), as redesignated by this paragraph, by striking the period at the end
			 and inserting ; and; and
				(D)by adding at the
			 end the following:
					
						(B)the volunteer—
							(i)was operating an aircraft in
				furtherance of the purpose of a volunteer pilot nonprofit organization that
				flies for public benefit; and
							(ii)was properly licensed and insured
				for the operation of such aircraft.
							;
				and
				(2)in subsection
			 (c)—
				(A)by striking
			 Nothing in this section and inserting the following:
					
						(1)In
				generalExcept as provided in paragraph (2), nothing in this
				section
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)ExceptionA
				volunteer pilot nonprofit organization that flies for public benefit, the
				staff, mission coordinators, officers, and directors (whether volunteer or
				otherwise) of such nonprofit organization, and a referring agency of such
				nonprofit organization shall not be liable for harm caused to any person by a
				volunteer of such nonprofit organization while such volunteer—
							(A)is operating an
				aircraft in furtherance of the purpose of such nonprofit organization;
							(B)is properly
				licensed for the operation of such aircraft; and
							(C)has certified to
				such nonprofit organization that such volunteer has insurance covering the
				volunteer's operation of such
				aircraft.
							.
				
